Citation Nr: 0215902	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-10 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Propriety of reduction of the evaluation of postoperative 
anterior cruciate ligament reconstruction of the left knee 
from 30 percent to 10 percent.

(The issue of entitlement to an evaluation in excess of 10 
percent for postoperative anterior cruciate ligament 
reconstruction of the left knee will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to December 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1999 and May 2002 by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 10 percent for 
postoperative anterior cruciate ligament reconstruction of 
the left knee pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing that issue.   


FINDINGS OF FACT

On VA and private evaluations in 1999, range of motion of the 
left knee was essentially within normal limits and there was 
no more than slight instability of the knee.


CONCLUSION OF LAW

Reduction of the evaluation of postoperative anterior 
cruciate ligament reconstruction of the left knee from 30 
percent to 10 percent was proper. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105(e), 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  Specifically, in a June 1999 letter, the 
RO notified the veteran that, in order to substantiate his 
claim that the disability evaluation for his left knee 
disorder should not be reduced, he should submit a statement 
by a physician who had recently examined or treated him.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to other 
impairment of a knee, provides that slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation; a 20 percent 
evaluation requires moderate impairment; and a 30 percent 
evaluation requires severe impairment.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  The knee is a major joint for the 
purpose of rating disability from arthritis.  38 C.F.R. 
§ 4.45(f) (2001).
  
Limitation of motion of the knee is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2001).  Under 
Diagnostic Code 5260, a zero percent rating is assigned when 
flexion of the leg is limited to 60 degrees; a 10 percent 
evaluation is warranted when flexion is limited to 45 
degrees; a 20 percent rating requires flexion to be limited 
to 30 degrees; and a 30 percent rating requires that flexion 
be limited to 15 degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees; a 10 
percent evaluation is warranted when extension is limited to 
10 degrees; a 20 percent evaluation requires that extension 
be limited to 15 degrees; a 30 percent evaluation requires 
that extension be limited to 20 degrees; a 40 percent 
evaluation requires that extension be limited to 30 degrees; 
and a 50 percent evaluation requires that extension be 
limited to 45 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5262, pertaining to 
impairment of the tibia and fibula, provides that malunion 
with slight knee or ankle disability warrants an evaluation 
of 10 percent; malunion with moderate knee or ankle 
disability warrants an evaluation of 20 percent; and malunion 
with marked knee or ankle disability warrants an evaluation 
of 30 percent.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2001).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2001).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2001).

The United States Court of Appeals for Veterans Claims has 
held that a diagnostic code based on limitation of motion of 
a joint does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flareups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

A regulation pertaining to reduction in compensation 
evaluations provides that where the reduction in evaluation 
of a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons. The beneficiary will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e) (2001).

A regulation pertaining to stabilization of disability 
evaluations, 38 C.F.R. § 3.344, applies to ratings which have 
been in effect for 5 years or more and does not apply to 
disabilities which are likely to improve; re-examinations 
disclosing improvement, physical or mental, in such 
disabilities will warrant a reduction in rating.  38 C.F.R. 
§ 3.344(c) (2001).  In the veteran's case, the 30 percent 
rating for postoperative anterior cruciate ligament 
reconstruction of the left knee effective December 14, 1995, 
was assigned by a rating decision in June 1997 and was 
reduced by a rating decision in August 1999.  The 30 percent 
rating was thus not in effect for 5 years, and so the 
provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability evaluations do not apply.

Factual Background

The veteran's service medical records reveal that, in October 
1993, he was evaluated for a medical board proceeding.  At 
that time, it was noted that he had injured his left knee in 
January 1990, when the diagnosis was anterior cruciate 
ligament tear.  (X-rays in January 1990 also showed a 
fracture of the spinous process of the left tibial plateau 
with no displacement.)  He did not respond well to 
rehabilitation, and, in February 1992, he underwent left 
anterior cruciate ligament reconstruction using the central 
third of the patella tendon.  After that procedure, he had 
unremitting anterior left knee pain associated with the graft 
site of the patella tendon graft.  X-rays showed ossification 
of the inferior portion of the patella, which was debrided in 
August 1993.  Thereafter, the veteran continued to complain 
of anterior left knee pain.  On examination, range of motion 
of the left knee was from 5 degrees to 130 degrees; there was 
no anterior drawer; the medial and lateral ligaments were 
stable; and there was pain on anterior palpation of the 
patella tendon.  X-rays showed well-positioned Kurosaka 
screws and adequate removal of heterotopic ossification.  The 
diagnosis was persistent anterior knee pain, status post 
anterior cruciate ligament surgery.

The veteran filed an application for VA compensation or 
pension in December 1993.  In July 1994, he failed to report 
for a VA examination to evaluate his left knee disability.  A 
rating decision in September 1994 granted entitlement to 
service connection for postoperative anterior cruciate 
ligament reconstruction of the left knee and assigned a non-
compensable (zero percent) evaluation.

At a VA joints examination in February 1996, the veteran 
walked with a limp favoring his right side.  Range of motion 
of the left knee was extension to 10 degrees and flexion to 
130 degrees, with pain at the end of his flexion; the left 
knee joint was stable and non-tender to palpation.  X-rays 
showed degenerative joint disease.

A rating decision in September 1996 assigned an evaluation of 
10 percent for postoperative anterior cruciate ligament 
reconstruction of the left knee, with limitation of motion.

In January 1997, at a VA Medical Center, the veteran 
underwent arthroscopy of his left knee.  The findings were: 
intact ACL graft; scar and fibrous tissue involving the 
femoral notch as well as grade III and IV chondromalacia 
involving both femoral condyles, trochlea, and patella; and 
an intact meniscus.

A rating decision in June 1997 assigned an evaluation of 30 
percent for a left knee disability effective in December 
1995, an evaluation of 100 percent under the provisions of 
38 C.F.R. § 4.30 pertaining to convalescence from surgery 
effective in January 1997, and an evaluation of 30 percent 
effective in March 1997.

In August 1998, the veteran presented at a VA facility with 
approximately 15 degrees of extension of the left leg, which 
he found unacceptable.  An MRI revealed anterior placement of 
the tibial and femoral tunnels.  The veteran underwent 
surgical revision of his anterior cruciate ligament 
reconstruction.

In November 1998, at a VA orthopedic clinic, the veteran 
indicated that he could walk one or two miles on a treadmill.  
He had no effusion or swelling of the left knee.  Range of 
motion of the left knee was extension to 5 degrees and 
flexion to 110 degrees.  In December 1998, the veteran's left 
knee was stable to varus and valgus.  He was having physical 
therapy and getting better.

In February 1999, the RO ordered a routine future examination 
of the veteran's left knee.

At a VA joints examination in February 1999, the veteran 
complained of intermittent, sharp left knee pain when 
walking.  He denied any particular weakness.  He had some 
morning knee stiffness.  He had no swelling, heat, redness, 
instability, or giving way.  His knee had locked on one 
occasion.  He had no particular fatigability or lack of 
endurance.  He was currently taking no medication.  He did 
not need crutches, canes, corrective shoes, or other devices.  
He had had no episodes of dislocation or recurrent 
subluxation.  He had no symptoms suggestive of inflammatory 
arthritis and he was able to attend to all of his activities 
of daily living without difficulty.  On examination, there 
was a 10 centimeter well-healed scar over the left knee, with 
multiple small surrounding scars 0.5 centimeter in length 
from previous arthroscopic procedures.  There was no 
effusion, erythema, or redness.  Range of motion was zero to 
140 degrees of extension/flexion.  There was no movement with 
varus or valgus force.  Anterior and posterior drawer tests 
were negative, and McMurray's test was negative.  The 
assessment was status post left ACL repair.

A rating decision in May 1999 proposed to reduce the 
evaluation for the veteran's left knee disability from 30 
percent to 10 percent.  In response to the notice sent to him 
in June 1999 of the proposed rating reduction, the veteran 
did not submit evidence or argument.  A rating decision in 
August 1999 reduced the evaluation for the veteran's left 
knee disability from 30 percent to 10 percent, effective 
November 1, 1999.

In May 2000, the veteran submitted a report by T. F. S, DO, a 
private physician who examined him in September 1999.  Dr. T. 
F. S. reported that the veteran walked with a slight limp, 
was unable to fully squat with the left knee, and had well-
healed scars about the left knee.  Range of motion of his 
left knee was from about zero degrees to 110 degrees of 
flexion.  He had some one plus laxity of the medial 
collateral ligament and 2/2 plus laxity of the anterior 
cruciate ligament compared to the opposite side.  X-rays 
showed significant degenerative arthritis with one screw 
still in the femur holding his ACL graft.  Dr. T. F. S. 
recommended a knee brace, non-steroidal anti-inflammatory 
medicine, and an exercise program.

Analysis

As noted above, re-examinations disclosing improvement in a 
service connected disability will warrant a reduction in 
rating.  See 38 C.F.R. § 3.344(c) (2001).

In the instant case, the range of motion of the left knee 
found at the VA examination in February 1999 did not warrant 
a compensable evaluation under Diagnostic Codes 5260 or 5261.  
At that examination, there was no instability of the left 
knee, so an evaluation under Diagnostic Code 5257 was not 
appropriate.  More than slight knee disability was not 
demonstrated, so an evaluation in excess of 10 percent under 
Diagnostic Code 5262 was not warranted.  The veteran's 
complaint of intermittent knee pain warranted an evaluation 
of 10 percent, but no more, under 38 C.F.R. § 4.59 (2001).  
The findings at the VA examination in February 1999 did not 
show greater limitation of motion with pain on use or during 
flareups so as to warrant a higher evaluation under 38 C.F.R. 
§ 4.40 or the holding in DeLuca, supra.  In sum, based on the 
condition of the veteran's knee in February 1999, there was 
no basis for an evaluation in excess of 10 percent under any 
applicable Diagnostic Code or regulatory provision.  The 
findings of Dr. T. F. S. in September 1999 likewise did not 
warrant an evaluation in excess of 10 percent.  The 
limitation of motion of the left knee which he reported did 
not warrant a compensable evaluation under Diagnostic Codes 
5260 or 5261.  Although he found some slight laxity of the 
anterior cruciate ligament, suggesting slight instability of 
the left knee, that finding would warrant only an evaluation 
of 10 percent under Diagnostic Code 5262 or Diagnostic Code 
5257.  Furthermore, VAOPGCPREC 23-97 held that: a separate 
rating for arthritis must be based upon additional 
disability; when a knee disorder is already rated under 
Code 5257, the veteran must also have limitation of motion 
under Code 5260 or Code 5261 in order to obtain a separate 
rating for arthritis; if the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned.  In February 1999 and September 1999, the 
veteran did not have limitation of motion of the left knee 
under Diagnostic Codes 5260, 5261 and so he was not entitled 
to a separate rating for arthritis of the left knee.  For all 
of these reasons, the Board concludes that it was proper for 
the RO to reduce the evaluation for postoperative anterior 
cruciate ligament reconstruction of the left knee from 30 
percent to 10 percent effective November 1, 1999 and that 
restoration of the prior 30 percent evaluation is not in 
order.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261, 5262 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 




ORDER

Reduction of the evaluation of postoperative anterior 
cruciate ligament reconstruction of the left knee from 30 
percent to 10 percent having been proper, the appeal on that 
issue is denied.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

